          Case 1:21-cv-10859-NMG Document 2 Filed 05/24/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

______________________________
                              )
TAN PHAM,                     )
                              )
      Plaintiff,              )
                              )
v.                            )              Civil Action No.: 1:21-cv-10859
                              )
THE NATIONAL RAILROAD         )
RAILROAD PASSENGER            )
CORPORATION,                  )
                              )
      Defendant.              )
______________________________)

               NOTICE OF REMOVAL PURSUANT TO 28 U.S.C. § 1446(a)

       Now comes the defendant, National Railroad Passenger Corporation (Amtrak), and by

and through its attorneys, the Law Offices of John J. Bonistalli, and pursuant to Title 28 U.S.C.

§1446(a), respectfully seeks removal of the above-captioned matter from Suffolk Superior Court

in Boston, Massachusetts to the jurisdiction of this Honorable Federal Court, District of

Massachusetts in Boston. As grounds therefore, Amtrak states:

   1. This action was commenced by the filing of a Complaint and Civil Action Cover sheet on

       December 23, 2021, in the superior court of Suffolk County. (Ex. 1). On February 16,

       2021, the plaintiff filed a notice of amendment as a matter of right and her first amended

       complaint. (Ex. 2). On March 24, 2021, the plaintiff filed a motion to extend time for

       service on the defendant by 60 days which was allowed by the superior court on April 5,

       2021. (Ex. 3). Amtrak was formally served with process on May 19, 2021. (Ex. 4).

   2. Plaintiff alleges in her complaint as amended that on or about December 1, 2019, while

       she was a passenger on board an Amtrak train traveling from Richmond Virginia to



                                                1
         Case 1:21-cv-10859-NMG Document 2 Filed 05/24/21 Page 2 of 3




       Boston, she slipped and fell on water leaking into the vestibule. (Ex. 2, Amended

       Complaint ¶¶ 3-7).

   3. Removal of this action is proper because an act of Congress, 49 U.S.C. § 24101, et seq.,

       created Amtrak and more than one half of its capital stock is owned by the United States.

       49 U.S.C. § 24101; 28 U.S.C. § 1349 and is one which may be removed to this court by

       the defendant pursuant to Title 28 U.S.C. § 1441.

   4. Amtrak has paid the appropriate filing removal fee to the Clerk’s Office.

   5. Notice of Removal has been served on all parties via first class mail this day and a copy

       has also been mailed to the Suffolk Superior Courthouse’s Civil Clerk’s Office.

       WHEREFORE, the defendant, National Railroad Passenger Corporation respectfully

requests that the action now pending against it in Suffolk Superior Court be removed therefrom

to this Honorable Court.


                                            Respectfully Submitted,
                                            Defendant,

                                            National Railroad Passenger Corporation,
                                            By Its Attorneys,


Dated: 5/24/21                              ____________________________________
                                            John J. Bonistalli, Esq., BBO# 049120
                                            Jennifer M. Lee, Esq., BBO# 677949
                                            Law Offices of John J. Bonistalli
                                            160 Federal Street, 15th Floor
                                            Boston, MA 02110
                                            617-737-1771
                                            john.bonistalli@bonistallilaw.com
                                            jennifer.lee@bonistallilaw.com




                                               2
         Case 1:21-cv-10859-NMG Document 2 Filed 05/24/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I, Jennifer Lee, attorney for the defendant, Amtrak hereby certify that a true copy of the
foregoing document was sent via first class mail, postage prepaid, this 24th day of May, 2021 to:

William T. Kennedy, Esq.
Christine M. McPhee, Esq.
Law Offices of William T. Kennedy, P.C.
21 McGrath Highway, Suite 404
Quincy, MA 02169




                                            ___________________________________
                                            Jennifer M. Lee




                                               3
